DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/29/2022 have been entered. 

This communication is a notice of allowability in response to Remarks and Amendments filed on 6/29/2022, and Examiner Amendment submitted on 7/15/2022.  Claims 11-1 and 24 are allowed.


Response to Amendment
The Examiner amendment submitted on 7/15/2022 and amendment filed on 6/29/2022 cancelled claims 14-23.  Claims 1-10 were previously cancelled.  New claim 24 is added. Claims 11-13 have been amended.  Applicant’s Examiner Amendment submitted on 7/15/2022 further amended claim 11-13 and 24.  Therefore, claims 11-13, 24 are examined and allowed.                

 Applicant’s Examiner amendment to claim 11 are sufficient to overcome the 35U.S.C 103 rejections, set forth in the previous office action.  Therefore, Examiner withdraws rejection on claims under 35U.S.C.103. 


Interview Summary
A telephone interviews were conducted with Applicant's representative, Mr. Michael Krieger on 7-14-2022.  Potential claim amendment and clarification to overcome 103 rejections were discussed and it was agreed upon the condition for allowance on 7-14-2022.  Authorization for an examiner's amendment was given and approved amendments were submitted by Mr. Krieger on 7/15/2022.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a conversation with Mr. Krieger on 7/15/2022.

Amendments to the Claims
This listing of claims will replace all prior versions, and listings, of claims in the application:
Listing of Claims
What is claimed is:
1-10. (Cancelled) 
 11. (Currently Amended) A wine bottle and cork marked for incentivizing a user to visit a website, the bottle and cork comprising:
		a bottle;
		a cork sized to fit the bottle; and
the bar code is to direct the consumer to a website, the website, the website providing information about a product, an opportunity to enter and win a contest, and receive updates on new products 

12. (Currently Amended) The bottle and cork as recited in claim 11, wherein the bar code is printed on the cork or flat object using an ink that will not harm any contents of the bottle.
13. (Currently Amended) The bottle and cork as recited in claim 11, wherein the bar code is printed on a bottom of the cork that is disposed within the bottle.
    14. (Cancelled) 
    15. (Cancelled) 
    16. (Cancelled) 
    17. (Cancelled)
    18. (Cancelled)
19. (Cancelled) 
20. (Cancelled) 
21. (Cancelled) 
22. (Cancelled) 
23. (Cancelled)

24. (Currently Amended) The bottle and cork as claimed in claim 11, wherein the website further comprises information about contents of the bottle, 



Allowable Subject Matter
Claims 11-13, 24 are allowed in light of the Examiner amendments submitted on 7/15/2022 and argument filed on 6/29/2022.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with, and pending remedy to outstanding issues cited above. See 37 CFR 1.111(b) and MPEP § 707.07(a).


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Upon further search, and for the reasons presented by amended claims in Examiner Amendment, claims 11-13, 24, are deemed to be allowable over the prior art of record.
In interpreting the amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.

The prior arts made of record are referenced or cited pertinent to applicant’s disclosure.
Fenn (US 2008/0140432), 
Wu et al. (US 20170349343),
Boyd et al. (US 2004/0193489), 
Key (US 2014/0339120), 
GU Zecang, CN 106886808, 
Kerdemelidis (US 2006/0027021),
Ramsey et al. (US 2013/0246136), 
Glamuzina et al. (US 2016/0063830).
While Fenn teaches a wine bottle and cork, Wu related to printing a password/optical code on a bottle cap, the Examiner notes that the closet prior art of Boyd et al. (US 2004/0193489), discloses a password protected website URL on an outside of the bottle to which the password will provide access to a consumer". Boyd further discloses the bottle cap itself may indicate the URL, and the consumer can also access the home website of the manufacturer of soft drink. However, Boyd is silent about scanning the bar code by multiple users within a given time period leading the users to the website, which the website providing information about a product, an opportunity to enter and win a contest, and receive updates on new products, as required in claim 11.

The closet reference but not cited prior art, Key (US 2014/0339120), discloses an interactive pro motional label system for a container. The interactive promotional label system may comprise three interactive promotional elements coupled to the container. The indicia 106 on the base label100 may comprise the first promotional element. The second promotional element may comprise indicia 3205 printed on the inside of the
cap 502. The game piece 2005, as described previously and coupled to the top label300, may comprise the third promotional element, but is silent about “the bar code is scanned by multiple users within a given time period to enable the multiple users get directed to a website, the website providing information about a product, an opportunity to enter and win a contest, and receive updates on new products”, as captured in the claims limitations of the amended claim 11 in Examiner Amendment.

The second closet reference but not cited prior art, a foreign document, GE Zecang (CN 106886808), discloses a bottle cap variable information recognition method, with showing prize information immediately after recognition code. However, GE is silent about the possible allowable subject matter, as captured in the claims limitations of the amended claim 11 in Examiner Amendment.

Additionally, the Examiner has conducted an NPL (Non-Patent Literature) search, and the other reference the Examiner considered is “Cuatro Almas
by Jessica Sanchez on 01/13/2014 | 3 Minute Read, https: //thedieline.com/blog/2014/1/13/cuatro-almas.html

The NPL teaches "By using QR codes printed on the cork and the label, consumers could keep the conversation going. Upon scanning the code on the label they were redirected to a microsite where they could leave a message for other consumers.
This message would then be printed on the next bottle up for sale, embedded in the QR code on the cork and thus initiating a new conversation with the opening of every bottle.".  However, it fails to disclose and/or suggest the possible allowable subject matter of the claimed invention. 


None of the cited art of record teaches or suggests: 
wherein the bar code is scanned by multiple users within a given time period to enable the multiple users get directed to  the website, the website providing information about a product, an opportunity to enter and win a contest, and receive updates on new products.
as recited in independent claim 11 in Examiner Amendment.

None of the prior art of record remedies the deficiencies found in the prior art noted above. Wherein the novelty is not in one limitation but rather in the combination of all limitations. Neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rational to combine prior art teaching. When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features, nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

As such, claims 11-13, 24 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  
The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681